DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6-8, 10-11, 12-14,18-20  are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Park (US 2018/0188836).
Regarding claims 1 and 12, Park teaches A touch sensing device for implementing a high resolution, the touch sensing device comprising: a touch driver transmitting an uplink signal to an active pen through a touch electrode provided in a display panel during a first touch sensing period included in one frame period ([0156] teaches an uplink transmission is applied to some or all of the touch electrodes of the panel 310);a touch sensing unit sensing a downlink signal transmitted from the active pen on the basis of a capacitance occurring between the active pen and the touch electrode to generate first sensing data during a plurality of second touch sensing periods included in the one frame period ([0084-0085] teaches how the read value data of the display panel is based on capacitance of the pen or finger created on the touch electrodes. Frame period as shown in Fig. 12); and a touch controller(Fig. 3 element 330) calculating pen data and pen touch coordinates of the active pen on the basis of the first sensing data generated during the second touch sensing period ([0087][0162] finger location and pen location).
Regarding claims 2 and 13, Park teaches wherein the touch sensing unit comprises: a sensing unit accumulating, by units of predetermined unit periods (Fig. 12 period of the frame), a capacitance based on the downlink signal received during the second touch sensing period to generate the first sensing data by units of unit periods (Fig. 9); and an analog-to-digital converter (ADC) converting the first sensing data, generated by units of unit periods, into a digital value to generate touch raw data (0082-0086] teach the touch sensing circuit includes ADC converts output from touch electrodes of panel 310 into read value corresponding to digital values. [0086] teach the read values contain the raw data).
Regarding claims 3 and 14, Park teaches wherein when a first-phase downlink signal is received during the unit period, the sensing unit accumulates a capacitance generated during the unit period in a positive direction from a base line to generate the first sensing data ([0128-0129]), and when a second-phase downlink signal is received during the unit period, the sensing unit accumulates a capacitance generated during the unit period in a negative direction from the base line to generate the first sensing data([0126-0127]).
Regarding claim 6, Park teaches wherein the touch controller comprises a pen touch coordinate generator generating the pen touch coordinates on the basis of a result value obtained by summating increments in a positive direction from a base line  ([0132-0135]).
Regarding claim 7, Park teaches wherein the downlink signal is transmitted from the active pen in synchronization with the uplink signal (Fig. 9).
Regarding claims 8 and 18, Park teaches wherein the touch driver supplies a touch driving signal to the touch electrode, for sensing a finger touch during a plurality of third touch sensing periods included in the one frame period, the touch sensing unit senses a capacitance generated between the finger and the touch electrode to generate second sensing data during the third touch sensing period, and the touch controller calculates finger touch coordinates on the basis of the second sensing data (Fig. 10 and 12A-B teach the frame divided into touch driving periods that include uplink/downlink transmission where both finger location and pen location are detected).
Regarding claim 10, Park teaches wherein the pen data comprises at least one of pen pressure information, pen slope information, button state information, removing information, and pen identification information about the active pen ([0106] teach pen identification information is received through the panel).
Regarding claims 11 and 19, Park teaches wherein the touch controller transmits the pen data to a host system (touch controller) at a first report rate (information through display 310)) and transmits the pen touch coordinates to the host system (touch controller) at a second report rate (information wireless) which is higher than the first report rate (Figs. 5 and 17).
Regarding claim 20, Park teaches wherein, during the second touch sensing period, the display panel is maintained in a non-driving state where the uplink signal and a touch driving signal are not supplied thereto (Fig. 12B shows that the uplink and display periods are not supplied during the downlink signal (sensing)).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 4-5 and 15-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0188836) in view of Jung (US 2013/0277609).
Regarding claims 4 and 15, Park teaches the limitations as discussed above  and goes on to teach a pen data generator for converting touch raw data ([0086])but fails to teach wherein the touch controller comprises a pen data generator converting touch raw data, which is greater than a first reference value, into a first value and converting touch raw data, which is less than a second reference value, into a second value, thereby generating the pen data, and the second reference value is less than the first reference value.
However in the same field of sensing touch on input devices, Jung teaches a sensing method and system wherein the touch controller comprises a pen data generator converting touch raw data, which is greater than a first reference value, into a first value and converting touch raw data, which is less than a second reference value, into a second value, thereby generating the data, and the second reference value is less than the first reference value ([0013]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Park with the detection method as taught by Jung. 
Regarding claims 5 and 16, Park teaches wherein the pen data generator sequentially arranges the first value and the second value generated by units of unit periods included in one second touch sensing period to generate binary data and sequentially arranges the binary data generated in each of the plurality of second touch sensing periods to generate the pen data by units of frames.
Regarding claim 17, Park teaches wherein the touch controller comprises a pen touch coordinate generator generating the pen touch coordinates on the basis of a result value obtained by summating increments in a positive direction from a base line or decrements in a negative direction from the base line during each of the unit periods by unis of second touch sensing periods ([0132-0135]).

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Park (US 2018/0188836) in view of Miyamoto (US 2021/0055829).
Regarding claim 9, Park teaches the limitations as discussed above but fails to teach wherein the downlink signal is a signal which is generated through a binary phase shift keying (BPSK) modulation or a differential binary phase shift keying (DBPSK) modulation.
However in the same field of detecting input on a sensing device, Miyamoto teaches a method where a downlink is a signal which is generated through a binary ([0006][0100]).
Therefore it would have been obvious to one of ordinary skill in the art to combine the system as taught by Park with the downlink method as taught by Miyamoto. This combination would provide a system with improved sensing of a downlink signal to increase accuracy of pen detection as taught by Miyamoto [0012].
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDRE L MATTHEWS whose telephone number is (571)270-5806.  The examiner can normally be reached on Mon-Fri 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amr Awad can be reached on 571-272-7764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDRE L MATTHEWS/            Primary Examiner, Art Unit 2621